  Case: 4:19-cv-00123-SPM Doc. #: 14 Filed: 12/14/20 Page: 1 of 2 PageID #: 57




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TIMOTHY P. O’LAUGHLIN,                           )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )           No. 4:19-cv-00123-SPM
                                                 )
STATE OF MISSOURI,                               )
                                                 )
                                                 )
               Respondent.                       )

                                  MEMORANDUM AND ORDER

       This matter is before the Court on a petition to reopen his case filed by petitioner Timothy

P. O’Laughlin. (Docket No. 13). The Court denied and dismissed petitioner’s 28 U.S.C. § 2254

petition on May 9, 2019 as time-barred and moot. (Docket No. 11). Petitioner did not file an appeal.

In the instant motion, filed on November 30, 2020, petitioner seeks to reopen his case, and provides

the case number of the state conviction he is challenging. The petition to reopen the case also

includes the name, telephone number, and address of a “point of contact” for the Circuit Court for

St. Louis County.

       Having reviewed the petition to reopen the case, the Court concludes that it fails to point

to any manifest errors of law or fact, or any newly discovered evidence. Instead, petitioner simply

asks the Court to reopen the matter, and provides a “point of contact.” Petitioner does not even

attempt to address the reasons for the Court’s dismissal. Petitioner is therefore not entitled to

reconsideration of the denial and dismissal of his 28 U.S.C. § 2254 petition, and his petition to

reopen the case will be denied.

       Accordingly,
 Case: 4:19-cv-00123-SPM Doc. #: 14 Filed: 12/14/20 Page: 2 of 2 PageID #: 58




     IT IS HEREBY ORDERED that petitioner’s petition to reopen his case (Docket No. 13)

is DENIED.

     IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

     Dated this 14th day of December, 2020.


                                              AUDREY G. FLEISSIG
                                              UNITED STATES DISTRICT JUDGE
